Citation Nr: 0314352	
Decision Date: 07/01/03    Archive Date: 07/10/03

DOCKET NO.  01-05 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for acute lymphoblastic 
leukemia as secondary to exposure to ionizing radiation 
and/or hazardous chemicals.

2.  Entitlement to service connection for a right knee 
disability.

3.  Entitlement to service connection for pigmented lesions.

4.  Entitlement to service connection for a brittle left ear, 
to include the issue of whether new and material evidence has 
been presented to reopen the claim.

5.  Entitlement to a rating in excess of 10 percent for 
status post-fracture of the right radial head with minor 
deformity and arthritis.

6.  Entitlement to a total rating based on individual 
unemployability due to service connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty for approximately 26 years.

This case comes before the Board of Veterans Appeals (Board) 
on appeal from separate rating decisions by the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In September 2001, the veteran appeared and 
testified via video-conference before C.W. Symanski, who is 
the Veterans Law Judge rendering the final determination in 
these claims and was designated by the Chairman of the Board 
to conduct that hearing.  38 U.S.C.A. § 7102(b) (West 2002).  
The case was before the Board in May 2002 at which time the 
Board conducted additional development of the claims pursuant 
to 38 C.F.R. § 19.9(a)(2).

The issues of entitlement to service connection for acute 
lymphoblastic leukemia as secondary to exposure to ionizing 
radiation and/or hazardous chemicals, an increased rating for 
right elbow disability and entitlement to TDIU will be 
addressed in the remand following this decision.



FINDINGS OF FACT

1.  There is no competent evidence that the veteran manifests 
a current disability of the right knee.

2.  The veteran first manifested dermato-fibroma and solar 
lentigo, claimed as pigmented lesions, after his discharge 
from service, and there is no competent evidence linking 
these skin disorders to his period of active service.

3.  The veteran manifests chondritis of the left ear with 
resulting fibrosis secondary to an insect bite in service.


CONCLUSIONS OF LAW

1.  Disability of the right knee was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002)); 38 C.F.R. §§ 3.159, 3.303(b) (2002).

2.  Dermato-fibroma and solar lentigo (claimed as pigmented 
lesions) were not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002)); 
38 C.F.R. §§ 3.159, 3.303(b) (2002).

3.  Chondritis of the left ear with resulting fibrosis was 
incurred during active service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to assist and provide notice

As an initial matter, the Board notes that the provisions of 
the Veterans Claims Assistance Act of 2000 (VCAA) became 
effective during the pendency of this appeal.  Among other 
things, this law requires VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
and includes other notice and duty to assist provisions.  See 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107 (West 2002).  VA has 
enacted regulations to implement the provisions of the VCAA.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2002).  
The Board notes that the claims for service connection for 
acute lymphoblastic leukemia as secondary to exposure to 
ionizing radiation and/or hazardous chemicals and an 
increased rating for right elbow disability require further 
development and will be addressed in the remand following 
this decision.  The claim of entitlement to TDIU must be 
deferred pending development of the above-mentioned claims.

The Court has emphasized that the provisions of the VCAA 
impose new notice requirements on the part of VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Specifically, VA has a duty to notify a claimant (and his 
representative) of any information, whether medical or lay 
evidence or otherwise, not previously provided to VA that is 
necessary to substantiate a claim.  38 U.S.C.A. § 5103 (West 
2002).  As part of that notice, VA shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, VA will 
attempt to obtain on behalf of the claimant.  Id.  

By means of a Statement of the Case (SOC) and Supplemental 
Statements of the Case (SSOC), the RO has notified the 
veteran of the Reasons and Bases for denying his claims, and 
the evidence obtained and reviewed in arriving at its 
decision.  By letters dated in May 1999, October 2000 and 
January 2001, the RO has also notified the veteran of the 
evidence necessary to substantiate his claims as well as the 
duties on the part of VA and the veteran in obtaining such 
evidence.  Following review of the claims folder, the Board 
provided the veteran a letter, dated September 20, 1992, 
which informed the veteran of the evidence deemed necessary 
to substantiate his claim, and the duties on the part of VA 
and the veteran in obtaining such evidence.  On this record, 
the Board finds that the provisions of 38 U.S.C.A. § 5103 
have been satisfied.

The provisions of 38 U.S.C.A. § 5103A require VA to make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Specifically, VA has an 
obligation to make continuing efforts to obtain records in 
the possession of a Federal department or agency until it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  
38 U.S.C.A. § 5103A(b)(3) (West 2002).  In this case, VA has 
obtained the veteran's service medical records, his VA 
clinical records, and documents associated with his award of 
disability benefits from the Social Security Administration.  
The veteran has not referenced any additional evidence and/or 
information in the possession of a federal agency, and the 
Board finds that the provisions of 38 U.S.C.A. § 5103A(b)(3) 
have been satisfied.  The Board further notes that all 
private medical records identified by the veteran as relevant 
to his claims have been associated with the claims folder.  
As such, the provisions of 38 U.S.C.A. § 5103A(b)(1) have 
been satisfied.

The provisions of 38 U.S.C.A. § 5103A(d) require VA to obtain 
medical examination or opinion if necessary to make a 
decision on the claim.  VA has provided the veteran skin 
examination to determine the nature and etiology of his 
claimed left ear disability.  The Board further notes that 
there is no competent evidence that the veteran manifests 
current disability of the right knee nor competent evidence 
that his claimed pigmented lesions, which were first 
manifested after his retirement from service, have any 
association with an in-service event.  As such, the Board 
finds that obtaining medical opinion/examination is not 
necessary to make a decision on these claims.  See Wells v. 
Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003) (VA has no 
obligation to provide medical opinion pursuant to 38 U.S.C.A. 
§ 5103A(d) absent evidence that a claimant's disability or 
symptoms may be associated with service). 

In the process of developing these claims, the Board 
undertook additional evidence development pursuant to the 
provisions of 38 C.F.R. § 19.9(a)(2).  This development 
resulted in the acquisition of medical records not previously 
considered by the RO.  None of this acquired evidence 
contains any relevant information/findings which could 
substantiate his claims for service connection for a right 
knee disability and pigmented lesions.  The Board also notes 
that the case on appeal has been advanced on the docket due 
to the veteran's illness.  The Board, therefore, finds that 
in order to accord every consideration to the veteran, his 
claims will be adjudicated when possible without remand to 
the RO for review of the evidence in the first instance.  
Based upon the above, the Board finds that there is 
sufficient evidence of record to make a decision on the 
claims, that the notice and duty to assist provisions of the 
VCAA have been satisfied, and that no reasonable possibility 
exists that any further assistance would aid the veteran in 
substantiating his claims.

II.  Factual summary

The veteran entered active service in July 1966, and retired 
in December 1992.  In pertinent part, he presented to the 
health care clinic in April 1981 with complaint of left ear 
pain and stiffness following an insect bite.  At that time, 
his left external ear auricle was tender and very brittle to 
touch.  He was given an assessment of questionable 
chondritis.  His stiffness of the left ear was noted again 
the following month.  On February 13, 1984, the veteran was 
seen for complaint of right knee pain of 8 days duration.  At 
that time, his physical examination was significant only for 
right patellar pain on palpation, and x-ray examination was 
negative.  He was given an impression of possible 
chondromalacia treated with Parafon Forte and a referral to 
physical therapy (PT).  A February 23, 1984 examination was 
significant for minimal tenderness of the right patellar 
tendon, retropatellar pain with compression, and crepitus.  
He was given assessments of patellofemoral (PF) syndrome, and 
mild patella tendonitis.  He was prescribed ice and aspirin 
(ASA).  In September 1988, the veteran was seen for irregular 
pink plaques scattered mainly across his left breast.  He was 
given initial impressions of allergic reaction/urticaria and 
tinea pedis for which he was prescribed Atarax, Prednisone 
and Tinactin Solution.  His symptoms returned following 
completion of his prescriptions, and were assessed with a 
possible contact allergy.  A punch biopsy pathology report 
noted the presence of microconidia, and he was given an 
assessment of tinea versicolor treated with Selsun Shampoo 
and another topical salve.  On his retirement examination in 
April 1992, the veteran reported ongoing problems with skin 
peeling/rashes, and a past history knee pain with click and 
locking.  His rash was noted to be undergoing treatment, and 
his knee problem was noted as "no sequelae."  

Post-service, the record reflects the veteran's treatment for 
small, hairbearing macular pigmented lesions on the upper 
thighs and buttocks at Fort McClellan in 1994.  A punch 
biopsy pathology report indicated a diagnosis of dermato-
fibroma.  A May 2003 VA skin examination noted the presence 
of multiple pigmented macules on the face diagnosed as solar 
lentigo secondary to excessive sun exposure.  Otherwise, 
there is no further evidence of treatment for pigmented 
lesions nor any post-service evidence of treatment for right 
knee disorder.  In September 2001, the veteran described his 
right knee disability as a feeling of having "a rock or 
something lodged in there."  Otherwise, he denied symptoms 
such as pain, swelling or redness.  He also denied any post-
service treatment for right knee disability nor knowledge of 
a current diagnosis.

III.  Applicable law and regulation

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  The claimant bears the burden to present 
and support a claim of benefits.  38 U.S.C.A. § 5107(a) (West 
2002).  In evaluating service connection claims, the Board 
shall consider all information and lay and medical evidence 
of record.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Board shall give the benefit 
of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 
2002).

VA has defined competency of evidence as follows: 

"(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as 
medical and scientific articles and research 
reports or analyses.
(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if it 
is provided by a person who has knowledge of 
facts or circumstances and conveys matters 
that can be observed and described by a lay 
person."

38 C.F.R. §3.159(a) (2002).

IV.  Right knee disability

The veteran contends that he has a current disability of the 
right knee which is related to active service.  His service 
medical records reflect two clinic visits in February 1984 
for right knee pain with findings significant only for 
retropatellar pain with compression and crepitus.  His 
assessments included possible chondromalacia, patellofemoral 
(PF) syndrome, and mild patella tendonitis.  Otherwise, there 
is no history of his treatment for right knee complaints for 
the remaining 8+ years of his active duty service.  On his 
separation examination in February 1992, the examiner 
determined that the veteran manifested "no sequelae" from 
his prior complaint.  Post-service, the veteran has testified 
to a sensation of having something embedded in his knee, but 
has otherwise denied any other symptoms.  His lay report of 
symptoms is insufficient, in and of itself, to establish the 
existence of a current disability.  Sanchez-Benitez, 259 F. 
3d. 1356 (Fed. Cir. 2001).  There is no competent evidence 
that the veteran manifests a current disability of the right 
knee.  By letter dated September 20, 2002, the Board 
specifically advised the veteran that he needed to provide 
competent evidence of a current disability of the right knee, 
but that evidence has not been forthcoming.  In fact, the 
veteran has denied any post-service treatment for his claimed 
right knee disorder.

Accordingly, the Board finds that the veteran has failed to 
meet his burden to present and support his claim of benefits, 
and the claim for service connection for a right knee 
disability must be denied.  38 U.S.C.A. § 5107(a) (West 
2002).  There is no doubt of material fact to be resolved in 
his favor.  38 U.S.C.A. § 5107(b) (West 2002).

V.  Pigmented ulcers

The veteran also contends that he manifests a skin disorder, 
claimed as pigmented lesions, which were incurred in service.  
The Board initially notes that the RO previously denied 
service connection for tinea versicolor, claimed as a rash by 
the veteran, by means of an unappealed rating decision dated 
January 1993.  By letter dated September 20, 2002, the Board 
requested the veteran to provide evidence of a current 
disability of pigmented lesions as claimed by the veteran.  
In October 2002, the veteran responded by presenting evidence 
of treatment for pigmented lesions of the left upper thighs 
and buttocks, diagnosed as dermato-fibroma, in 1994.  For 
procedural purposes, the Board finds that the veteran's 
current claim is a separate and distinct claim from the one 
adjudicated by the RO in January 1993.

A review of the veteran's service medical records show no 
complaint or treatment for a skin condition resembling the 
pigmented lesions first treated in 1994.  He holds current 
diagnoses of dermato-fibroma and solar lentigo.  There is no 
competent evidence linking these skin disorders to his period 
of active service.  The veteran's belief of a causal link 
holds no probative value in and of itself, see Grottveitt v. 
Brown, 5 Vet. App. 91, 93 (1993), nor is there an allegation 
of continuity of symptomatology.  See 38 C.F.R. § 3.303(b).  
On this evidence, the Board must find that the veteran first 
manifested dermato-fibroma and solar lentigo, claimed as 
pigmented lesions, after his discharge from service, and 
there is no competent evidence linking these skin disorders 
to his period of active service.  The claim for service 
connection, therefore, must be denied.  There is no doubt of 
material fact to be resolved in his favor.  38 U.S.C.A. 
§ 5107(b) (West 2002).

VI.  Left ear disability

The veteran contends that he manifests brittleness of the 
left ear as a result of an insect bite in service.  The RO 
denied a service connection claim by means of an unappealed 
rating decision dated in January 1993.  At that time, the RO 
reviewed service medical records which reflected the April-
May 1981 assessment of stiffness of the left ear following an 
insect bite.  However, there was no post-service evidence of 
current disability.  That decision is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.302(a) (1993).

As a general rule, once a claim has been disallowed, that 
claim shall not thereafter be reopened and allowed based 
solely upon the same factual basis.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2002).  However, if the claimant 
can thereafter present new and material evidence of the 
previously disallowed claim, then the claim shall be reopened 
and the former disposition of the claim shall be reviewed.  
38 U.S.C.A. § 5108 (West 2002).

The veteran requested a reopening of his claim in February 
2000.  Evidence added to the record since the RO's January 
1993 final decision includes a May 2003 VA examination report 
which noted that the veteran manifested excess firmness of 
the left ear which, according to the examiner, warranted a 
diagnosis of chondritis with resulting fibrosis secondary to 
trauma.  This evidence is clearly new and material evidence 
which is so significant as to warrant a reopening of his 
claim.  38 C.F.R. § 3.156(a) (2002); see also Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).  On this evidence, the Board 
concludes that the veteran manifests a current disability of 
chondritis of the left ear with resulting fibrosis secondary 
to an insect bite in service.  The claim for service 
connection, therefore, is reopened and granted.

ORDER

Service connection for a right knee disability is denied.

Service connection for dermato-fibroma and solar lentigo 
(claimed as pigmented lesions) is denied.

Service connection for chondritis of the left ear is granted.




REMAND

The veteran claims that his Acute Lymphocytic Leukemia (ALL) 
results, in part, from his exposure to chemicals while 
working as a "Chemical Operations Specialist" in service.  
A March 1999 opinion letter from Josef T. Prchal, M.D., 
included opinion that the veteran manifested a secondary 
leukemia with chromosomal changes associated with past 
exposure to chemical agents known to induce leukemia, such as 
benzene.  In November 2000, Ellen M. Spremulli, M.D., 
included opinion that the veteran's Acute Lymphocytic 
Leukemia could possibly be caused from heavy exposure to 
"other chemical agents."  In September 2002, the Board 
wrote to the veteran requesting him to identify the 
chemical(s) he was exposed to in service.  The next month, 
the veteran indicated that he could only recall being exposed 
to Trichloroethylene (TCE) in service.  A news article 
previously submitted by the veteran indicates that the water 
supply at Camp LeJeune was contaminated with excess levels of 
TCE and Tetraclorethylene (PCE).  Based on the above, the 
Board is of the opinion that medical opinion is necessary to 
make a decision in this claim.  38 U.S.C.A. § 5103(d) (West 
2002).

The Board next notes that the veteran's service medical 
records reflect that his right elbow disability was 
manifested, in part, by a 10 to 20 degree loss of right arm 
extension.  The September 2000 VA joints examination does not 
provide a measurement of the veteran's right arm extension 
and, therefore, must be returned as inadequate for rating 
purposes.  38 C.F.R. § 4.2 (2002).  The Board must defer 
adjudication of the TDIU claim pending completion of the 
requested development and adjudication of the pending service 
connection and increased rating claims.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the veteran and 
request him to identify all VA and non-VA 
providers of treatment for his Acute 
Lymphocytic Leukemia and right elbow 
disability since October 2002.  The RO 
should take appropriate steps to obtain 
any other records identified by the 
veteran as relevant to his claims on 
appeal.

2.  Following completion of the foregoing 
development, the RO should forward the 
veteran's claims folder to an oncologist 
for opinion on the following question:  Is 
it least as likely as not that the 
veteran's Acute Lymphocytic Leukemia is 
causally related to his in service 
exposure to Trichloroethylene (TCE) and 
Tetraclorethylene (PCE), or alternatively, 
is causally related to his combined 
exposure to chemicals and 0.044 rem of 
ionizing radiation?  The examiner should 
provide rationale for the basis of his/her 
opinion.

3.  The RO should also schedule the 
veteran for orthopedic examination for the 
purpose of determining the current 
severity of his right elbow disability.  
In addition to addressing the range of 
motion of the right elbow in terms of 
flexion, extension, supination and 
pronation, the examiner is requested to 
specifically address the extent, if any, 
of functional loss of use of the right 
elbow due to pain, incoordination, 
weakness, pain on flare-ups and 
fatigability with use.  If feasible such 
findings should be portrayed in terms of 
degrees of additional loss of motion.  The 
examiner should also undertake x-ray 
examination of the right elbow, and 
describe any impairment or deformity of 
the right elbow joint.  The claims folder 
and a copy of this remand must be made 
available to the examiner prior to the 
examination for review

4. Thereafter, the RO should readjudicate 
the claims on appeal.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC).  An appropriate period of 
time should be allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to obtain additional information and ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.





	                     
______________________________________________
	C.W. Symanski
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



